     Case 3:17-cv-01646-JLS-NLS Document 25 Filed 10/27/20 PageID.1230 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SCOTT STERN,                                        Case No.: 17-CV-1646 JLS (NLS)
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13    v.                                                  MOTION TO DISMISS
14    RMG SUNSET, INC., et al.,
15                                    Defendants.
16
17
18         On October 23, 2020, Plaintiff Scott Stern responded to this Court’s Order to Show
19   Cause (ECF No. 23) and moved this Court to dismiss the matter with prejudice pursuant to
20   Fed. R. Civ. P. 41(a)(2) (“Mot.,” ECF No. 24). On October 18, 2019, the Parties stated in
21   a Joint Motion that they had reached a stipulation to dismiss this case in its entirety, with
22   prejudice, and would soon file a written stipulation for dismissal under Rule 41(a). ECF
23   No. 22. In the present Motion, Plaintiff states that “defense counsel no longer represents
24   Defendants with respect to this matter” and “[t]he parties were unable to engage directly
25   and agree on and submit a formal joint motion to dismiss.” Mot. at 1.
26         Federal Rule of Civil Procedure 41(a)(2) provides that “an action may be dismissed
27   at the plaintiff’s request only by court order, on terms that the court considers proper.” Fed.
28   R. Civ. P. 41(a)(2). However, “[i]f a defendant has pleaded a counterclaim before being

                                                      1
                                                                                 17-CV-1646 JLS (NLS)
     Case 3:17-cv-01646-JLS-NLS Document 25 Filed 10/27/20 PageID.1231 Page 2 of 2



 1   served with the plaintiff's motion to dismiss, the action may be dismissed over the
 2   defendant’s objection only if the counterclaim can remain pending for independent
 3   adjudication.” Fed. R. Civ. P. 41(a)(2). “A district court should grant a motion for
 4   voluntary dismissal under Rule 41(a)(2) unless a defendant can show that it will suffer
 5   some plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)
 6   (citing Waller v. Fin. Corp. of Am., 828 F.2d 579, 583 (9th Cir. 1987); Hamilton v.
 7   Firestone Tire & Rubber Co., 679 F.2d 143, 145–46 (9th Cir. 1982)). The decision to grant
 8   or deny a motion to dismiss pursuant to Rule 41(a)(2) is within the sound discretion of the
 9   district court. Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir. 1980).
10         Plaintiff states his claims were adjudicated and resolved as part of a related and
11   certified class action in the Los Angeles County Superior Court. See South v. Cabo
12   Cantina, LLC, Los Angeles Superior Court, Case No. BC652906. Defendants have not
13   pleaded a counterclaim in the present action. See generally Answers, ECF Nos. 2, 3.
14   Furthermore, Defendants have not opposed Plaintiff’s Motion or otherwise appeared in the
15   action since the Joint Status Report on October 18, 2019.
16         Good cause appearing, the Court GRANTS Plaintiff’s Motion.                 The Court
17   DISMISSES WITH PREJUDICE the action in its entirety, with each Party to bear its
18   own costs and attorney’s fees. The Clerk of Court will close the file.
19         IT IS SO ORDERED.
20   Dated: October 27, 2020
21
22
23
24
25
26
27
28

                                                  2
                                                                               17-CV-1646 JLS (NLS)
